     Case 2:11-cr-00119-WBS-KJN Document 383 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:11-cr-0119 WBS KJN P
12                       Respondent,
13            v.                                      ORDER
14   DANNY PEREDA,
15                       Movant.
16

17            Movant is a federal prisoner, proceeding pro se. On March 1, 2021, movant requested to

18   withdraw his motion to vacate, set aside or correct his sentence under 28 U.S.C. § 2255.

19            On October 4, 2020, respondent filed a motion to dismiss and opposition to the § 2255

20   motion on multiple grounds: (1) movant’s claims are waived by his plea agreement; (2) because

21   movant’s conviction became final on September 11, 2014, the June 25, 2020 motion is untimely;

22   (3) the motion lacks merit. (ECF No. 366.) Movant was granted multiple extensions of time to

23   file his reply; on March 1, 2021, movant was granted an additional sixty days in which to file his

24   reply.

25            In his motion to withdraw, movant claims the prison is on lockdown due to the snow

26   storm, and the inmate helping movant was just awarded clemency and will be released. (ECF No.

27   381.)

28   ////
                                                      1
     Case 2:11-cr-00119-WBS-KJN Document 383 Filed 03/08/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that respondent notify this court, within

 2   fourteen days, whether they have any objection to the withdrawal of the § 2255 motion. Should

 3   respondent fail to respond, movant’s request will be granted pursuant to Fed. R. Civ. P. 41(a)(2).

 4   Dated: March 8, 2021

 5

 6
     /pere0119.59a
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
